       Case 1:15-cv-00427-RJA-MWP Document 73 Filed 05/25/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

ANGEL MEDINA,
                                                                       DECISION & ORDER
                                   Plaintiff,
                                                                       15-CV-0427RJA
                 v.

TODD ANGRIGNON, et al.,

                        Defendants.
_______________________________________



                 On May 7, 2015, plaintiff Angel Medina (“plaintiff”) filed a complaint pursuant

to 42 U.S.C. § 1983, asserting claims arising out of defendants’ use of physical force against

him. (Docket # 1). Currently before this Court are plaintiff’s requests for appointment of

counsel. (Docket ## 60, 62, 64, 70).1 In his submissions, plaintiff states that he has difficulty

understanding the English language and that he faces imminent deportation. (Docket ## 60, 62,

64, 70). By Decision and Order dated May 6, 2021, the district court determined that a

reasonable trier of fact could return a verdict in favor of plaintiff on his claims against defendants

Angrignon and Janora and that a trial of those claims was warranted. (Docket # 71).

                 It is well-settled that there is no constitutional right to appointed counsel in civil

cases. Although the court may appoint counsel to assist indigent litigants pursuant to 28 U.S.C.



        1
            Also pending before the Court are motions seeking miscellaneous relief that should be denied as moot.
(Docket ## 3, 59, 63, 71). Specifically, plaintiff filed a motion seeking leave to proceed in forma pauperis; that
relief was previously granted by Decision and Order dated December 1, 2015. (Docket ## 3, 63). Additionally,
plaintiff requested copies of certain documents in order to respond to defendants’ pending summary judgment
motion, as well as an extension of time to respond to that motion. (Docket ## 59, 71). As noted above, that motion
was decided on May 6, 2021. (Docket # 71). In its decision, the district court acknowledged plaintiff’s request for
an extension of time, but concluded that the request was moot because plaintiff had “already meaningfully
responded” to the motion. (Id. at 19). For the same reason, plaintiff’s request for copies of documents in order to
respond to the summary judgment motion is likewise moot. (Docket ## 59, 71).
      Case 1:15-cv-00427-RJA-MWP Document 73 Filed 05/25/21 Page 2 of 3




§ 1915(e), see, e.g., Sears, Roebuck and Co. v. Charles W. Sears Real Estate, Inc., 865 F.2d 22,

23 (2d Cir. 1988), such assignment of counsel is clearly within the judge’s discretion. In re

Martin-Trigona, 737 F.2d 1254 (2d Cir. 1984). The factors to be considered in deciding whether

or not to assign counsel include the following:

               1.      Whether the indigent’s claims seem likely to be of
                       substance;

               2.      Whether the indigent is able to investigate the crucial facts
                       concerning his claim;

               3.      Whether conflicting evidence implicating the need for
                       cross-examination will be the major proof presented to the
                       fact finder;

               4.      Whether the legal issues involved are complex; and

               5.      Whether there are any special reasons why appointment of
                       counsel would be more likely to lead to a just
                       determination.

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997); see also Hodge v. Police Officers, 802

F.2d 58 (2d Cir. 1986).

               The court must consider the issue of appointment carefully, of course, because

“every assignment of a volunteer lawyer to an undeserving client deprives society of a volunteer

lawyer available for a deserving cause.” Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d

Cir. 1989). Having reviewed the facts presented herein in light of the factors required by law

and pursuant to the standards promulgated by Hendricks v. Coughlin, 114 F.3d at 392, and

Hodge v. Police Officers, 802 F.2d at 58, I conclude that appointment of counsel to assist

plaintiff with the prosecution of his claims is justified by the circumstances of this case.

               Accordingly, plaintiff’s requests for appointment of counsel (Docket ## 60, 62,

64, 70) are GRANTED, and plaintiff’s requests for copies of documents and authorization to


                                                  2
      Case 1:15-cv-00427-RJA-MWP Document 73 Filed 05/25/21 Page 3 of 3




proceed in forma pauperis (Docket ## 59, 63) are DENIED as moot. This is a “full-scope

appointment” pursuant to Rule 83.8(A)(1) of the Local Rules of Civil Procedure, and “the

appointed attorney shall represent [plaintiff] in the action until a final judgment is entered (or

some other order is entered terminating the action.” See Local Rule of Civil Procedure

83.8(E)(1). The Court hereby directs that the Pro Bono Program Administrator begin the process

for appointment of pro bono counsel. In doing so, the Pro Bono Program Administrator should

make reasonable attempts to identify and appoint counsel who is able to converse in Spanish.

IT IS SO ORDERED.


                                                                    s/Marian W. Payson
                                                                 MARIAN W. PAYSON
                                                               United States Magistrate Judge

Dated: Rochester, New York
       May 25, 2021




                                                  3
